Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian Sorensen (Reg. No. 60,108) on 2/14/2022.
IN THE CLAIMS OF THE AMENDMENT DATED 1/19/2022:
In claim 11, line 7 after “;”, -- and -- has been inserted.
In claim 11, line 9 after “portion”, -- of -- has been inserted.










Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 7 of the 1/19/2022 amendment are patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a housing with a first opening, a second opening and a third opening at a pivot point, in which a clamp supports a first and a second pad, and the first pad and the second pad extend through the first opening and the second opening, respectively.
Independent claim 11 of the 1/19/2022 amendment, and as modified by the attached examiner’s amendment, is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, involving traveling in a downward motion to transmit a force from a clamp, through a first pad and a second pad, to a leading edge portion of a platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653